Citation Nr: 1732459	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-24 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD), as secondary to sleep apnea. 

2.  Entitlement to service connection for COPD, as secondary to sleep apnea.

3.  Entitlement to service connection for sleep apnea, as secondary to an acquired psychiatric disorder.  

4.  Entitlement to an effective date earlier than August 22, 2016 for the grant of service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran had active duty service from December 1964 to November 1967, including service in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) from December 2011 and October 2016 rating decisions of the Regional Office (RO) in Philadelphia, Pennsylvania.  The claims file is now entirely in VA's secure electronic processing systems, the Veterans Benefits Management System (VBMS).

In December 2015, the Board remanded the issues of entitlement to service connection for a right hip disorder, a low back disorder, a right leg disorder, dizziness, an acquired psychiatric disorder, and hypertension so that the RO could issue a statement of the case on these issues, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  A statement of the case was issued in April 2017.  The Veteran has not perfected an appeal as to these issues.  They are therefore found to be not on appeal.  Additionally, in a March 2017 rating decision, the Veteran was granted entitlement to service connection for depressive disorder with an evaluation of 100 percent.  The issue of entitlement to service connection for an acquired psychiatric disorder has therefore been granted in full.

In an October 2016 rating decision, the Veteran was granted entitlement to service connection for coronary artery disease, evaluated as 100 percent disabling, effective August 22, 2016.  In a November 2016 notice of disagreement, the Veteran disagreed with the effective date assigned.  In a March 2017 rating decision, the RO found that the assignment of a 100 percent evaluation for coronary artery disease was clearly and unmistakably erroneous, and a 30 percent evaluation was assigned.  The Veteran has not submitted a notice of disagreement regarding the evaluation assigned for coronary artery disease, and therefore only the effective date for the grant of service connection will be discussed at this time.

The issue of entitlement to special monthly compensation based on the need for aid and attendance of the Veteran's spouse was raised by the Veteran's attorney in a July 2017 correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran and his representative are advised that effective March 24, 2015, VA requires claims to be submitted on a standard application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  The matter is REFERRED to the Agency of Original Jurisdiction (AOJ) as an intent to file a claim.  See 38 C.F.R. § 3.155(b).

The issues of entitlement to service connection for sleep apnea and COPD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a January 2010 VA rating decision, a claim of entitlement to service connection for COPD was denied; the Veteran was notified of this action and of his appellate rights, but did not perfect a timely appeal or submit new and material evidence within a year.

2.  The evidence received since January 2010 VA rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for COPD.

3.  The Veteran submitted an intent to file a claim of entitlement to service connection for coronary artery disease on July 8, 2015, and he submitted a formal VA Form 21-526EZ claim on August 22, 2016.

4.  VA regulations pertaining to heart disease and a presumption of service connection based on exposure to herbicide agents were revised on August 31, 2010; the Veteran did not have a diagnosis of heart disease at that time.


CONCLUSIONS OF LAW

1.  The January 2010 VA rating decision, denying entitlement to service connection for COPD is final; new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2016).

2.  The criteria for entitlement to an effective date for the grant of service connection for coronary artery disease prior to August 22, 2016 have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.104, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, when there is disagreement as to "downstream" questions, such as effective dates, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).

New and Material Evidence

In a January 2010 rating decision, entitlement to service connection for COPD was denied on the basis that the Veteran's service treatment records did not show any respiratory or lung problems and COPD was not a disorder that has been found to be linked to herbicide agent exposure.  The Veteran did not appeal by filing a notice of disagreement, and new and material evidence was not received within one year of the January 2010 VA rating decision.  Therefore, the January 2010 VA rating decision is final.  See 38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 20.302, 20.1103 (2016).

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

In October 2011, the Veteran submitted a claim to reopen the previously denied claim for COPD.  Since the January 2010 rating decision, the Veteran has submitted an October 2015 letter from Dr. H.S., who wrote that the Veteran's COPD could be aggravated by his sleep apnea, making his symptoms worse, and that his COPD, heart disease, diabetes, and mental problems all aggravated each other.  This medical opinion relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for COPD-that of whether it could have been caused or aggravated by a service-connected disability.  Although the Veteran's claim of entitlement to service connection for sleep apnea is still on appeal, the physician raised the possibility that his service-connected diabetes and depression may also have aggravated COPD.  The Board therefore finds that evidence has been obtained since the last prior denial which raises a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117.  The additional evidence is therefore new and material, and the claim of entitlement to service connection for COPD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Earlier Effective Date for Coronary Artery Disease

The Veteran contends that the grant of entitlement to service connection for coronary artery disease warrants an effective date earlier than August 22, 2016.  The Veteran has argued that he was diagnosed with coronary artery disease in 2013, and therefore should receive an earlier effective date for this disorder.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

As of March 24, 2015, a claim for benefits must be submitted on the application form prescribed by the Secretary of VA.  See 38 C.F.R. §§ 3.150(a), 3.151(a), 3.155 (2016).  A claimant may submit an intent to file a claim, and VA will furnish the claimant with the appropriate application form.  If VA then receives a complete application form within 1 year of receipt of the intent to file a claim, VA will consider the complete claim filed as of the date the intent to file a claim was received.  38 C.F.R. § 3.155(b).

On July 8, 2015, the Veteran submitted written correspondence to VA requesting to file a claim for coronary artery disease.  The Veteran was then sent correspondence from VA dated July 28, 2015 which notified him that VA regulations required all claims to be submitted on a standardized form and that the completed application must be received within one year from the date that the intent to file a claim was received.  It explained which VA Form was required for each type of benefit.
On August 22, 2016, the Veteran submitted a formal VA Form 21-526EZ claim of entitlement to service connection for coronary artery disease.

In an October 2016 rating decision, entitlement to service connection for coronary artery disease was granted, and an effective date of August 22, 2016, the date the claim was received, was assigned.

The Board finds that an effective date earlier than August 22, 2016 is not warranted.  Although the Veteran submitted an intent to file a claim of entitlement to service connection for coronary artery disease on July 8, 2015, he was then notified of the need to submit a claim on the appropriate VA form information.  The Veteran did not return this form until August 22, 2016, which is more than one year after July 8, 2015.  The Board therefore cannot assign an effective date based on the date that the informal claim was submitted.  See id.

The Board has also considered whether an earlier effective date can be assigned due to the changes in VA regulations pertaining to diseases presumed to be related to herbicide agent exposure.  The Veteran served in the Republic of Vietnam, and may be presumed to have been exposed to herbicide agents.

Effective August 31, 2010, VA added ischemic heart disease to the list of presumptive diseases associated with herbicide exposure.  75 Fed. Reg. 53,216 (Aug. 31, 2010); 38 C.F.R. § 3.309(e) (2016).  The Veteran had not filed a claim of entitlement to service connection for coronary artery disease prior to this date, nor had he even been diagnosed with the disorder at that time.  The Board therefore cannot apply the regulations pertaining to "Nehmer" class veterans under 38 C.F.R. § 3.816 (2016).  Under 38 C.F.R. § 3.114, when compensation regulations for Vietnam veterans are expanded, in order to be eligible for a retroactive payment, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of that new law.  38 C.F.R. § 3.114(a) (2016).

In this case, the Veteran has indicated in the November 2016 notice of disagreement that he was diagnosed with coronary artery disease in 2013.  His VA treatment records show that in October 2011, he underwent an echocardiogram, and was diagnosed with severe aortic valve sclerosis and mild left atrial enlargement.  There is no evidence indicating that the Veteran had a diagnosis of heart disease prior to this date.  The Veteran reported to the September 2016 VA examiner that he had a myocardial infarction in 2000, but this is not supported by the evidence of record.  The Veteran's VA treatment records prior to October 2011 do not include a myocardial infarction or heart disease in his diagnoses or medical history, and a December 2005 VA examination, conducted in connection to a claim for diabetes mellitus, found no cardiovascular disease.  A July 2009 letter from the Veteran's physician regarding his gastric surgery stated that he recommended the Veteran for surgery and that he "does not have any cardiac conditions and recently had a normal cardiac catheterization."  The Board therefore finds that the Veteran did not have a diagnosis of coronary artery disease at the time that the VA regulation revision regarding herbicide agent presumptions became effective, August 31, 2010, and he is not eligible for a retroactive effective date under 38 C.F.R. § 3.114(a).

In sum, despite the fact that the Veteran had been diagnosed with a heart disorder in 2011, he is not eligible for a retroactive payment under 38 C.F.R. § 3.114(a), and he did not file a formal claim on the appropriate form within 1 year of submitting his July 2015 intent to file a claim.  The earliest effective date that can be assigned is August 22, 2016, the date that he filed the his claim of entitlement to service connection.  Accordingly, the claim for an effective date earlier than August 22, 2016, for the grant of service connection for coronary artery disease is denied.  The benefit of the doubt doctrine has been considered, but as the preponderance of the evidence is against the claim, it is not applicable in this case.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for COPD is reopened; the appeal is allowed to this extent.

Entitlement to an effective date earlier than August 22, 2016 for the grant of service connection for coronary artery disease is denied.


REMAND

The Veteran claims entitlement to service connection for sleep apnea and COPD, which he has asserted are caused or aggravated by his service-connected depression or were caused by exposure to herbicide agents, such as Agent Orange, in service.  An October 2015 letter from Dr. H.S. also raised the possibility that they may be affected by the Veteran's service-connected diabetes mellitus and depressive disorder.  The Veteran has not yet been afforded a VA examination to address the nature and etiology of these disabilities.  The issues are therefore remanded for further development.

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran and his attorney a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any additional relevant private medical records of treatment related to his claims.

2. Obtain all outstanding, pertinent records of treatment of the Veteran from the Wilmington VA Medical Center since April 2017.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea and COPD.  The examiner must be provided access to all pertinent files in VBMS, and must specify in the report that all records have been reviewed.  After a thorough review of the claims file and medical history and examination of the Veteran, the examiner is to address the following:

a) Is it at least as likely as not (i.e., there is a 50/50 chance) that the Veteran's sleep apnea was incurred in service or related to any event in service, to include exposure to herbicide agents, such as Agent Orange, while serving in Vietnam?  

b) Is it at least as likely as not that the Veteran's sleep apnea was (i) caused or (ii) aggravated (worsened beyond the natural progression) by the Veteran's service-connected depressive disorder, coronary artery disease, or diabetes mellitus?

c) Is it at least as likely as not that the Veteran's COPD was incurred in service or related to any event in service, to include exposure to herbicide agents, such as Agent Orange, while serving in Vietnam?

d) Is it at least as likely as not that the Veteran's COPD was (i) caused or (ii) aggravated by the Veteran's service-connected depressive disorder, coronary artery disease, or diabetes mellitus?

e) Is it at least as likely as not that the Veteran's COPD was (i) caused or (ii) aggravated by the Veteran's sleep apnea?

f) In providing the above opinions, the examiner is asked to specifically address the October 2015 letter from Dr. H.S. which indicated that the Veteran's sleep apnea and COPD may be affected by his diabetes, coronary artery disease, and depressive disorder.

The examiner must provide clear conclusions and a thorough and well-reasoned medical explanation supporting any opinion offered.  If he/she is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the physician must specifically explain why the cause of any diagnosed disorder is unknowable.

4. The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Thereafter, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the appellant and his attorney must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


